Appellant knew of the witness Ozene Ballard at the time he went to trial, but didn't have his name and contends that he was unable to subpoena him. The witness was his companion on the occasion of the assault and his presence was known to appellant. The complaint is only that he did not know his name and did not know how to have him subpoenaed as a witness, but learned this after his trial. The existence of the witness was known to the appellant at the time he went to trial. He might have, at that time, presented a motion for a continuance until he could learn the name of his witness and secure his evidence. At least, the proposition would have had considerably more force than it does presented as newly discovered evidence, or a newly discovered witness. Whatever rights appellant had to secure the attendance and testimony of the witness Ballard appear to have been waived when he did not present this as a ground for a continuance of his case.
We overrule the motion for rehearing. *Page 470